DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 & 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johan et al. (# WO 2016/066531 A1).
Johan et al. discloses:
16. A pigmented aqueous inkjet ink set for manufacturing decorative panels ([0029]-[0031]; [0056]-0059]), the pigmented aqueous inkjet ink set ([0145]-[0150])  
The Examiner draws particular attention to the Applicant that "Johan et al. does address red, yellow, cyan, black pigment and surfactant, it teaches a laundry list of possible color pigments ([0154]-[0159]); and at least one surfactant ([0190]-[0194]). The format in which Johan et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Johan et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the color pigments and surfactant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

17. The pigmented aqueous inkjet ink set as claimed in claim 16, wherein the surfactant is a fluoro surfactant ([0193]). 

20. The pigmented aqueous inkjet ink set as claimed in claim 16, wherein each of the aqueous inkjet inks has a pigment concentration of at least 2.0 wt % based on a total weight of the aqueous inkjet ink (2 to 5%; [0162]). 
21. The pigmented aqueous inkjet ink set as claimed in claim 16, wherein each of the aqueous inkjet inks has a static surface tension at 25 °C. of no more than 28 mNm (21 to 39 mN/m; [0191]). 
22. An inkjet printing method for manufacturing decorative panels ([0029]-[0031]; [0056]-[0059]) comprising: providing a paper substrate ([0075]-[0079]) including at least one ink receiving layer ([0100]-[0109]); jetting a color image with one or more pigmented aqueous inkjet inks ([0029]-[0031]) from the pigmented aqueous inkjet ink set as claimed in claim 16 on the at least one ink receiving layer of the paper substrate (0075]-[0079]); and drying the color image that has been jetted onto the at least one ink receiving layer ([0029]-[0031]; [0051]-[0059]). 
23. The inkjet printing method as claimed in claim 22, wherein the step of jetting the color image is performed in a multi-pass mode ([0049]). 
24. The inkjet printing method as claimed in claim 22, wherein the color image includes a wood motif including wood nerves extending in a direction substantially corresponding to an inkjet printing direction ([0120]-[0124]). 
25. The inkjet printing method as claimed in claim 22, wherein the at least one ink receiving layer includes a plurality of ink receiving layers ([0100]-[0119]); and an outermost ink receiving layer contains no inorganic pigment or an amount of inorganic 
26. The inkjet printing method as claimed in claim 22, wherein the at least one ink receiving layer includes an inorganic pigment selected from the group consisting of alumina hydrates, aluminum oxides, aluminum hydroxides, aluminum silicates, and silicas ([0106]). 
27. The inkjet printing method as claimed in claim 22, wherein the at least one ink receiving layer includes a polymeric binder selected from the group consisting of polyvinylalcohol, a vinylalcohol copolymer, or modified polyvinyl alcohol ([0103]). 
28. A method for manufacturing decorative panels comprising the inkjet printing method as claimed in claim 22; wherein after the steps of jetting and drying the color image ([0051]), impregnating the paper substrate with a thermosetting resin ([0052]-[0055]). 
29. The method for manufacturing decorative panels as claimed in claim 28, further comprising: heat pressing the impregnated paper substrate between a core layer and a protective layer; and cutting the heat pressed impregnated paper substrate into a decorative panel selected from the group consisting of flooring, kitchen, furniture, and wall panels ([0056]). 
30. The method for manufacturing decorative panels as claimed in claim 29, wherein the decorative panel includes a tongue and groove mechanical joint that requires no glue ([0060]-[0061]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johan et al. (# WO 2016/066531 A1) in view of Harada et al. (# US 2017/0218203).
Johan et al. discloses all the limitation of the pigmented ink set except: 
19. The pigmented aqueous inkjet ink set as claimed in claim 16, wherein a hue angle H* of the yellow aqueous inkjet ink is higher than 85.degree (see Examples). 
Harada et al. teaches that to have the ink with improved chroma and hue, the hue angle H* of the yellow aqueous inkjet ink is higher than 85.degree (90 to 99 degree; [0024]; [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pigmented ink of Johan et al. by the aforementioned teaching of Harada et al. in order to have the ink with improved chroma and hue, which gives high quality printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Horie (# US 2004/0255809) discloses a hue angle of the yellow ink (26R680) is approximately 97.degree.. That is, when this ink is mixed in the light magenta ink (26R682), the hue angle of the mixed light magenta ink rotates in the counterclockwise direction. As a result, the correction light magenta ink has a hue approximating the hue of the magenta ink ([0075]).

(3) Willems et al. (# US 2016/0052302) discloses inorganic pigments and organic pigments for black and color inks are exemplified. These pigments may be used alone or in combination. Examples of pigments for magenta or red include: C.I. Pigment Red 1, 2, 3, 5, 6, 7, 15, 16, 17, 22, 23, 31, 38, 48:1, 48:2 (Permanent Red 2B(Ca)), 48:3, 48:4, 49:1, 52:2; 53:1, 57:1 (Brilliant Carmine 6B), 60:1, 63:1, 64:1, 81. 83, 88, 101 (colcothar), 104, 106, 108 (Cadmium Red), 112, 114, 122 (Quinacridone Magenta), 123, 139, 44, 146, 149, 166, 168, 170, 172, 177, 178, 179, 185, 190, 193, 209, 219 and 222, C.I. Pigment Violet 1 (Rhodamine Lake), 3, 5:1, 16, 19, 23 and 38 ([0083]). Examples of pigments for orange or yellow include: C.I. Pigment Yellow 1, 3, 12, 13, 14, 15, 15:3, 17, 24, 34, 35, 37, 42 (yellow iron oxides), 53, 55, 74, 81, 83, 93, 94, 95, 97, 98, 100, 101, 104, 408, 109, 110, 117, 120, 128, 138, 150, 151, 153 and 183; C.I. Pigment Orange 5, 13, 16, 17, 31, 34, 36, 43, and 51 ([0084]). Further, examples of pigments for black include: C.I. Pigment Black 1, C.I. Pigment Black 6, C.I. Pigment Black 7 and C.I. Pigment Black 11. Specific examples of pigments for black color ink usable in the present invention include carbon blacks (e.g., furnace black, lamp black, acetylene black, and channel black) (C.I. Pigment Black 7) or metal-based pigments (e.g., copper, 
(4) De Mondt (# US 2018/0170083) discloses a method for manufacturing polymeric decorative panels includes, in order, the steps of a) inkjet printing an image on a first thermoplastic foil using an aqueous pigmented inkjet ink; b) applying a second thermoplastic foil on the inkjet printed image; c) heat pressing the first and second thermoplastic foils into a decorative laminate; and d) cutting the laminate into a decorative panel; wherein the aqueous pigmented inkjet ink contains polymeric resin particles and a self-dispersing colour pigment; and at least one of the first and second thermoplastic foils is a transparent foil (see Abstract).
(5) Clement et al. (# US 2017/0106670) discloses a panels having a decorative surface may include a substrate and a top layer, and the top layer may include a paper layer having a printed pattern. A method for manufacturing such panels may involve providing the paper layer with a treatment, and providing the treated paper layer with at least a portion of the printed pattern. Providing the portion of the printed pattern may involve depositing pigment containing inks on the treated paper layer using a digital inkjet printer. The pigments may be color pigments. The digital inkjet printer may include print heads with nozzles for firing droplets of the pigment containing inks onto the treated paper layer. A contact angle at the interface between the droplets of pigment containing ink and the treated paper layer may be between 0.degree. and 90.degree. (see Abstract).
(6) Clement et al. (# US 2015/0224790) discloses panels having a decorative surface may include a substrate and a top layer, and the top layer may include a paper 
(7) Symkens et al. (# US 2013/0078437) discloses a method for producing a decorative film comprising a resin-impregnated substrate paper provided with one or more top layers, which method comprises the following steps: i) providing a resin-impregnated substrate paper, ii) printing the substrate paper obtained in step i) with an ink composition, using inkjet technology, iii) subjecting the substrate paper printed with an ink composition as obtained after step ii) to a treatment of the drying and/or curing type, iv) applying at least one transparent top layer to the paper obtained after step iii), and v) curing the paper obtained after step iv) to obtain the decorative film (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853